This was an action of debt, upon a bond brought by the appellee, in the District Court of King and Queen. A conditional judgment ■ was obtained at rules; and set aside in Court, the defendant pleading payment. An objection was taken, at the trial, to the giving of the bond in evidence, on account of a variance between it and the declaration in this, that the defendants are in the bond said to be “of the County of Essex” which is omitted in the declaration; the objection being over-ruled by the court¡ the defendants excepted and appealed to this court where the judgment below was affirmed.